Citation Nr: 0334032	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  03-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 10 percent. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active service from June 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for PTSD and 
assigned an initial disability evaluation of 10 percent, both 
effective from February 15, 2003 (date of receipt of the 
original claim for service connection for PTSD).  

In October 2003 the veteran's appeal was advanced on the 
docket.  

In the veteran's original claim for service connection for 
PTSD he reported that he had received treatment at a Veterans 
OutReach Center in February 2003 and on VA psychiatric 
examination in April 2002 it was reported that this Vet 
Center was in Morgantown.  However, records of such treatment 
are not on file.  

VA outpatient treatment (VAOPT) records from June 1998 to 
October 2002 are on file.  In his notice of disagreement 
(NOD) the veteran reported receiving psychiatric treatment at 
the Highland Drive VA facility.  However, the available 
VAOPTs reflect little in the way of psychiatric treatment.  
Accordingly, efforts should be made to determine if there are 
additional records from a VA mental hygiene clinic.  Also, a 
VAOPT record of October 3, 2002, reflects that the veteran's 
psychotropic medication had been terminated by his family 
physician, a Dr. Georges.  However, no attempt has been made 
to obtain any records from his private physician.  

Since this case must be remanded to obtain additional 
records, the veteran should be afforded an up-to-date VA 
psychiatric examination for rating purposes.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 23, 2003).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

In March 2003, in conjunction with the original claim for 
service connection for PTSD, the RO informed the appellant 
that if it did not receive additional evidence or information 
within 30 days, it would decide the case based only on the 
evidence on file.  

This case must therefore be remanded to give the veteran 
proper notice, including the requirements of the VCAA as they 
relate to the case before the Board and sufficient time to 
respond.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  Ask the veteran to provide the names 
and addresses of all private clinical 
sources and approximate dates of 
treatment, evaluation or hospitalization 
for his service-connected PTSD.  Ask the 
veteran to execute and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of each private 
care provider since 2000.  

This should include, but is not limited 
to, all records from Dr. Georges.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).  

3.  Ask the veteran for the name of each 
VA medical facility at which treatment 
was received for his service-connected 
PTSD.  This should specifically include 
any and all treatment, evaluation or 
hospitalization at the Highland VAMC and 
any Vet Center or Veterans OutReach 
Center in Morgantown.  

4.  Schedule the veteran for a VA 
psychiatric examination to assess the 
current severity of his service-connected 
PTSD.  

The claims folder is to be made available 
for this examination, too, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder when 
submitting the report of his or her 
evaluation.  All necessary testing should 
be done.  If an examination form is used 
to guide the examination, the submitted 
examination report should include the 
questions to which answers are provided.

Please specifically indicate how the 
symptoms attributable to the PTSD affect 
the veteran both occupationally and 
socially in terms of the applicable 
rating criteria.  This includes providing 
a Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  Explain what the assigned GAF 
score means.  Furthermore, indicate 
whether the veteran's service-connected 
disabilities, alone, preclude 
substantially gainful employment.  
Discuss the rationale for the opinion.  

5.  Thereafter, review the claims file.  
If any development is incomplete, or if 
the examination report does not contain 
sufficient information, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2 (2003).  

Whether the rating for the service-
connected PTSD should be "staged" 
should be addressed as well.  
See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

6.  The RO should undertake any other 
development it deems to be required to 
comply with the notice and duty to assist 
provisions of the VCAA and the 
implementing regulations.  

7.  Thereafter, readjudicate the claim.  
If the benefit remains denied, prepare a 
supplemental statement of the case (SSOC) 
and send it to the appellant and 
representative.  Also provide an 
appropriate period of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The appellant 
need take no action until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


